UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2375


ERIC ALAN SANDERS,

                    Plaintiff - Appellant,

             v.

FAMILY DOLLAR STORES, INCORPORATED,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. J. Michelle Childs, District Judge. (0:15-cv-00586-JMC)


Submitted: March 29, 2018                                         Decided: April 16, 2018


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Alan Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eric Alan Sanders appeals the district court’s orders denying his motions for

reconsideration. We have reviewed the record and find no reversible error. Accordingly,

we deny Family Dollar’s motion to dismiss, deny Sanders’ motion for sanctions, and

affirm for the reasons stated by the district court. Sanders v. Family Dollar Stores, Inc.,

No. 0:15-cv-00586-JMC (D.S.C. Oct. 30, 2017, Feb. 8, 2018 & Feb. 9, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2